*186OPINION.
MoReis :
We have already denied the deductibility of reserves, such as that involved in this appeal. Appeals of William J. Ostheimer, 1 B. T. A. 18; Richmond Light & R. R. Co., 4 B. T. A. 91; Pan-American Hide Co., 1 B. T. A. 1249; Uvalde Co., 1 B. T. A. 932; Morrison-Ricker Mfg. Co., 2 B. T. A. 1008; Thatcher Medicine Co., 3 B. T. A. 154; and Greenville Coal Co., 3 B. T. A. 1323. These decisions are controlling here.
The taxpayer is claiming a loss in the year 1920 of the difference between $38,122.63, the amount of the plant and equipment account carried on the books as of December 31, 1920, and the estimated salvage value of the property of $2,500, plus $1,200 received for the property which was sold. In view of the insufficiency of the evidence, we deem it unnecessary to pass upon the question whether a loss was sustained in the year 1920. We are unable, from the evidence before us, even though we determine that such a loss occurred, to determine the amount thereof. We do not know what the prior partnership paid for the assets which were subsequently transferred to the corporation. The only evidence we have, in this respect, is that $19,000 was paid in to the partnership. The corporation acquired those assets for capital stock of a par value of $50,000 and set them up on its books at that value. Shortly prior to incorporation, however, Bierer purchased a one-third interest in the partnership for $10,000, which would seem to indicate a value of $30,000 for the partnership as a going business. Because of the absence of such evidence as would enable us to determine the amount of such loss, the Commissioner’s action is sustained.

The deficiency for 1920 is $2,300. Order will he entered accordingly.